
	
		II
		Calendar No. 627
		111th CONGRESS
		2d Session
		H. R. 1345
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 9, 2009
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			September 28, 2010
			Reported by Mr.
			 Lieberman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		AN ACT
		To amend title 5, United States Code, to
		  eliminate the discriminatory treatment of the District of Columbia under the
		  provisions of law commonly referred to as the Hatch
		  Act.
	
	
		1.Short TitleThis Act may be cited as the
			 District of Columbia Hatch Act Reform Act of
			 20092010.
		2.Employees of the District of Columbia to be
			 subject to the same restrictions on political activity as apply to State and
			 local employees
			(a)Applicability of provisions relating to
			 State and local employeesSection 1501(1) of title 5, United
			 States Code, is amended by striking a State or territory and
			 inserting a State, the District of Columbia, or a
			 territory.
			(a)Applicability of provisions relating to
			 State and local employees
				(1)State or local
			 agencySection 1501(2) of
			 title 5, United States Code, is amended by inserting , or the District
			 of Columbia, or an agency or department thereof  before the
			 semicolon.
				(2)State or local officer
			 or employeeSection 1501(4)
			 of title 5, United States Code, is amended by striking subparagraph (B) and
			 inserting the following:
					
						(B)an individual employed by
				an educational or research institution, establishment, agency, or system which
				is supported in whole or in part by—
							(i)a State or political
				subdivision thereof;
							(ii)the District of
				Columbia; or
							(iii)a recognized religious,
				philanthropic, or cultural
				organization.
							.
				(3)Exception of certain
			 officersSection 1502(c)(3)
			 of title 5, United States Code, is amended—
					(A)by striking or municipality
			 and inserting , municipality, or the District of Columbia;
			 and
					(B)by striking or
			 municipal and inserting , municipal, or the District of
			 Columbia.
					(4)Merit Systems
			 Protection Board ordersSection 1506(a)(2) of title 5, United
			 States Code, is amended by inserting (or in the case of the District of
			 Columbia, in the District of Columbia) after the same
			 State.
				(b)Provisions relating to Federal employees
			 made inapplicableSection
			 7322(1) of such title is amended—
				(1)by inserting or at the end
			 of subparagraph (A);
				(2)by striking or at the end of
			 subparagraph (B);
				(3)by striking subparagraph (C); and
				(4)by striking services; and
			 inserting services or an individual employed or holding office in the
			 government of the District of Columbia;.
				3.Effective
			 dateThe amendments made by
			 this Act—
			(1)shall take effect on the effective date of
			 a law, enacted by the government of the District of Columbia after the date of
			 the enactment of this Act, which places restrictions on political activities of
			 employees of the government of the District of Columbia; and
			(2)shall apply with respect to actions
			 occurring on or after the effective date referred to in paragraph (1).
			
	
		September 28, 2010
		Reported with amendments
	
